Citation Nr: 9922060	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  95-38 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1987 to July 
1993. 

This matter comes before the Board of Veterans' Appeals 
(Board) following a September 1995 decision of the Baltimore, 
Maryland, regional office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for a low back 
disorder.  Thereafter, in May 1997 and July 1998, the Board 
remanded the appeal to the RO for further evidentiary 
development.


FINDING OF FACT

No competent medical evidence has been submitted showing that 
a current low back disorder is attributable to military 
service or event coincident therewith.


CONCLUSION OF LAW

The claim of service connection for a low back disorder is 
not well grounded.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative contend that the veteran 
has a low back disorder that was brought about by injury 
sustained during his military service.  Specifically, they 
allege that the veteran injured his low back in a motorcycle 
accident in January 1993.  It is also requested that the 
veteran be afforded the benefit of the doubt.

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist in developing the facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. Gober, 
126 F.3d 1464, 1468-69 (Fed. Cir. 1997).  If the claimant 
does not meet this initial burden, the appeal must fail 
because, in the absence of evidence sufficient to make the 
claim well grounded, the Board does not have jurisdiction to 
adjudicate the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible, or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A claimant cannot meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu, 2 Vet. App. at 495.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that competent evidence pertaining 
to each of three elements must be submitted in order to make 
a claim of service connection well grounded.  There must be 
competent (medical) evidence of a current disability; 
competent (lay or medical) evidence of incurrence or 
aggravation of disease or injury in service; and competent 
(medical) evidence of a nexus between the in-service injury 
or disease and current disability.  This third element may 
also be established by the use of statutory presumptions.  
38 C.F.R. § 3.307, 3.309 (1998); See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).

The veteran's service medical records show that he was in a 
motorcycle accident in January 1993.  In addition, a January 
1993 hospital discharge record indicates that, upon 
admission, examination revealed that the lumbar spine was 
minimally tender at the lumbosacral junction and the veteran 
had some weakness in the right lower extremity.  However, 
sensation was intact.  It was reported that lumbar spine x-
rays were normal and a computerized tomography (CT) was 
negative.  Upon neurologic evaluation, it was suspected that 
the veteran had a central process.  However, during the 
course of his hospitalization, his symptoms "completely 
improved."  Service medical records, including neurological 
examinations in January 1993, February 1993, and April 1993, 
as well as a March 1993 separation examination, are otherwise 
negative for complaints, diagnoses, and/or treatment for a 
low back disorder.

Private treatment records from Orlando Florida Hospital, 
dated in January 1993, show that the veteran was brought in 
for treatment following a motorcycle accident.  Specifically, 
it was reported that the veteran's motorcycle struck the back 
of a van and he was thrown over the van.  Upon admission, the 
veteran was awake and asked questions about what had happened 
to him.  Examination revealed multiple abrasions and injuries 
to the head, as well as to the upper extremities.  No 
complaints of low back injury were noted, and there were no 
low back abnormalities reported by the examining nurse or 
physician.

Following service, the veteran appeared at a number of VA 
examinations.  The first was held in August 1993 - just one 
month after his separation from military service.  Tellingly, 
while the veteran reported a history of having undergone 
surgery on his right thumb due to an accident while in 
military service, he did not complain of a low back disorder, 
and none was noted on examination. 

Thereafter, the veteran underwent a number of VA evaluations 
in July 1995, including a spine examination.  At a brain 
evaluation, the veteran reported that he had been in a 
motorcycle accident in January 1993, was unconscious for five 
hours, was treated for one day at a private hospital, and was 
hospitalized for an additional five days at a service 
department hospital.  He also reported that, at that time, he 
had trouble moving his right leg.  He indicated that, 
beginning approximately one or two months after his accident, 
he started experiencing low back pain.  He further reported 
that, since his separation from military service, he had not 
seen a physician for his low back pain.  He complained of 
chronic low back pain without radiation, paresthesia, or 
numbness.  Following an examination, chronic low back pain 
was diagnosed.  

At the July 1995 VA spine examination, the veteran gave the 
history of his in-service injury and treatment as outlined 
above.  In addition, he reported that his low back did not 
bother him at either the time of his accident or at the time 
of his separation from military service.  The veteran 
reported that his low back first started to bother him 
approximately three to six months later.  He indicated that 
he had had chronic low back pain since that time.  
Additionally, the veteran reported that he had not seen a 
physician for his low back pain since his separation from 
military service.  On examination, the back was normal.  
Range of motion was full with forward flexion to 100 degrees, 
backward extension to 30 degrees, left and right lateral 
flexion to 30 degrees, and left and right rotation to 70 
degrees.  Moreover, the examiner reported no deformities, 
muscle spasms, or adverse neurological findings.  Straight 
leg raising was also considered negative.  Lumbar spine x-
rays were normal.  The diagnosis was a history of chronic low 
back strain. 

The veteran and his father testified at a personal hearing at 
the RO in February 1996.  The veteran testified that, because 
of his post-service employment, his only "treatment" for 
his low back disorder was at the VA examinations he attended.  
In addition, the veteran's father testified that his son, 
before the motor vehicle accident, was very healthy.  
However, since the accident, he had had chronic low back 
pain.  He also reported that the veteran frequently took pain 
medication to try to obtain relief.  

Following the Board's May 1997 Remand, the veteran underwent 
a VA examination in June 1997.  However, this examination 
focused on the veteran's cervical spine, not his lumbar 
spine.  In addition, the RO received an opinion statement 
from a VA medical center (VAMC) in August 1997.  The 
statement, prepared by a physician identified as the deputy 
director of managed care, indicates that a review of the 
record on appeal disclosed that private treatment records 
from the date of the accident, service medical records 
(including a March 1993 separation examination), and two 
post-service VA examinations were negative for objective 
evidence of a low back disorder.  It was also opined that 
there was no medical evidence to suggest that the veteran's 
then-current low back strain was related to the injury he 
sustained while in military service.

Following the Board's May 1997 Remand, the veteran underwent 
a VA examination in November 1998.  The examiner reported 
that he had reviewed the record on appeal.  (The examiner 
opined that there was an obvious conflict between the version 
of how the accident happened as noted in the record and the 
veteran's version of the in-service accident.)  The veteran 
reported that, approximately six months after his separation 
from military service, he began experiencing low back pain.  
However, no medical care was sought.  The examiner opined 
that the record on appeal did not contain medical 
documentation as to when the veteran's low back disorder 
really started.  Additionally, it was noted that the veteran 
complained of back pain when walking, but showed no real 
excruciating changes.  It was also reported that the veteran 
walked with a shuffling gait, which the examiner was not sure 
was legitimate.  On examination, the back was well aligned.  
However, the veteran would only flex to 80 degrees, 
complaining of paravertebral muscle pain on both sides toward 
the dorsal and lumbar areas.  Lateral deviation was to 20 
degrees in each direction.  Lateral rotation was to 
approximately 25 degrees in each direction.  It was noted 
that range of motion studies were carried out very 
reluctantly.  The veteran could stand on his toes and squat 
halfway down.  Deep tendon reflexes were positive 
bilaterally.  Straight leg testing was negative.  The 
examiner opined as follows:  "I do not see or cannot verify 
a definite connection between the motorcycle accident in 1993 
and the symptoms that he complains of now.  Indeed, the 
physical findings are minimal as far as chronic back pain is 
concerned, and the x-rays that we have noted and taken in the 
past have all been reported as normal."  The diagnosis was 
chronic low back pain. 

Thereafter, the veteran underwent an examination by his 
private physician, Kevin J. O'Keefe, M.D., in August 1998.  
The veteran reported the history of his in-service motor 
vehicle accident.  It was once again noted that the veteran 
did not have back pain at the time of the accident.  It was 
next reported that, approximately one year after being 
separated from military service, he developed acute low back 
pain.  The veteran complained of a warm sensation and severe 
discomfort to both sides of the spine.  Additionally, no new 
trauma was reported; Advil did not help relieve the pain, and 
there were no radicular features.  On examination, the spine 
had no point tenderness.  There was bilateral significant 
paraspinal muscle tenderness chiefly in the dorsal spine.  
However, range of motion seemed fairly normal in flexion, 
extension, and tilt.  There was negative straight and cross 
leg raising.  The diagnosis was probable fibromyalgia based 
on tenderness, complaint of fatigue, etc.

What is significant about the evidence described above is, 
paradoxically, what it does not include.  None of the records 
on appeal includes a medical nexus opinion that tends to show 
a relationship between a current back disorder and military 
service.  Likewise, no medical opinion has been presented 
that tends to show a relationship between current disability 
and continued symptoms since service.  Although the veteran 
had a motorcycle accident in January 1993 and was at one time 
found to have a lumbar spine tenderness and weakness in the 
right lower extremity, service medical records also show that 
these adverse symptoms resolved.  Moreover, no medical 
evidence has been presented that tends to link currently 
shown low back pain to the in-service injury.  It should also 
be noted that the presumption of 38 C.F.R. § 3.307(a)(3) 
(1998), cannot help the veteran in establishing the required 
medical nexus.  This is so because no disease identified in 
38 C.F.R. § 3.309(a) (1998) has been diagnosed.  Therefore, 
because there is no showing of medical nexus, the claim is 
not well grounded.  Caluza, supra.

The Board has considered the contentions of the veteran and 
his father made through testimony at the veteran's personal 
hearing and through written statements filed with the RO.  
However, these statements do not provide the requisite 
medical nexus.  While the veteran and his father are 
competent to provide information as to the visible symptoms 
the veteran experienced during and after service, they have 
not been shown to be competent to provide the medical opinion 
evidence necessary to make the veteran's claim of service 
connection well grounded.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 
(1993) (persons without medical expertise are not competent 
to offer medical opinions); Grottveit v. Brown, 
5 Vet. App. 91 (1993); Bostain v. West, 11 Vet. App. 124 
(1998).  Furthermore, the Board is not required to accept 
evidence that is simply information recorded by a medical 
examiner, unenhanced by medical opinion.  LeShore v. Brown, 
8 Vet. App. 406 (1995); Godfrey v. Brown, 8 Vet. App. 113, 
121 (1995).

Because no competent medical evidence has been presented to 
link any currently shown low back disability to service, the 
veteran's claim is not well grounded.  The representative has 
also requested consideration of reasonable doubt; however, 
this principle does not apply until the veteran has submitted 
a well-grounded claim.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Importantly, as noted above, when the veteran fails 
to meet his burden of submitting a well-grounded claim, the 
Board is without jurisdiction to act.  Boeck, supra.  
Although this case was previously remanded, without 
jurisdiction to act on a valid claim, the Board may not 
proceed to the merits of the claim of service connection.  
Id.  


ORDER

Service connection for a low back disorder is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

